08/10/2021


              IN THE SUPREME COURT OF THE STATE OF MONT4NA
                                                                                      Case Number: PR 06-0544
                                                                              .—
                                       PR 06-0544
                                                                            AUG 1 0 2021
                                                                        BOVVen Greenwood
                                                                      Clerk of Suprema Court
 IN RE PETITION OF DAVID J. LOCKHART FOR                                 State of Montana
 REINSTATEMENT TO ACTIVE STATUS IN THE                                      ORDER
 BAR OF MONTANA



       David J. Lockhart has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Lockhart was placed on inactive status on July 12, 2021,for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31,2021. Lockhart has provided a letter from the State Bar certifying that Lockhart
has now completed all CLE requirements for that reporting year, in accordance with
Rule 13 of the CLE Rules. The Petition states that Lockhart is not currently subject to
disciplinary proceedings and has not committed any acts or omissions sanctionable under
the Rules ofProfessional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition ofDavid J. Lockhart for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Lockhart shall be
reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the
State Bar of Montana.
       DATED this O day of August, 2021.



                                                              Chief Jus •
               •




    Justices




2